            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




Lance Baird,                       CV 19-10621 DSF (KSx)
        Plaintiff,
                                   Order to Show Cause re
                v.                 Adequacy of Counsel

Charter Communications, Inc.,
et al.,
        Defendants.



      Although adequacy of counsel is ordinarily determined at a
later stage of the proceedings, it appears an early preliminary
determination of whether Plaintiff’s counsel is likely to be found
adequate would serve the interests of the putative class and of
judicial economy. Therefore, Plaintiff’s counsel and other counsel
who are likely to play a significant role are ordered to show cause
in writing no later than May 2, 2020 why they would be adequate
counsel to represent the class if a class were certified. In
appointing class counsel, the Court:

  (A) must consider:
       (i) the work counsel has done in identifying or
       investigating potential claims in the action;
       (ii) counsel’s experience in handling class actions, other
       complex litigation, and the types of claims asserted in
       the action;
       (iii) counsel’s knowledge of the applicable law; and
         (iv) the resources that counsel will commit to
         representing the class;
  (B) may consider any other matter pertinent to counsel’s
  ability to fairly and adequately represent the interests of the
  class;
  (C) may order potential class counsel to provide information
  on any subject pertinent to the appointment and to propose
  terms for attorney’s fees and nontaxable costs.
Fed.R.Civ.P. 23(g)(1).

        The response must provide full and complete information
responsive to Rule 23(g)(1)(A) and (B), and sufficient for the Court
to make an informed decision. Among other things, counsel must:
       1. Identify (by court, filing date, judge’s name, case name,
case number, etc.) all putative class actions filed by any law firm
and any individual attorney seeking to be named as class counsel
in any court, and state whether a motion for class certification was
filed, whether a class was certified, and, if so, whether the firm or
attorney was named as class counsel (if there are more than 20 for
any individual or firm, describe the most recent 20). If a class
certification motion was denied, specify the reasons given by the
court and provide a copy of the opinion or decision;
       2. If not included in the response to the previous paragraph,
identify (by court, filing date, judge’s name, case name, case
number, etc.) all cases in which there was a contested class
certification motion filed by any law firm and any individual
attorney seeking to be named as class counsel. If a class
certification motion was denied or any law firm or any individual
attorney seeking to be named as class counsel was not named
class counsel, specify the reasons given by the court and provide a
copy of the opinion or decision;
       3. Describe the trial experience of each individual attorney
seeking to be named as class counsel;
       4. Describe the experience of each individual attorney
seeking to be named as class counsel in other complex cases and in
the types of claims asserted in this action, describe the nature of
the cases/claims, identify the cases (by court, filing date, judge’s



                                 2
name, case name, case number, etc.) (if there are more than 20 for
any individual or firm, describe the most recent 20);
      5. Identify (by court, filing date, judge’s name, case name,
case number, etc.) all cases in which the court found any law firm
or any individual attorney seeking to be named here as class
counsel not to be adequate to represent a class or otherwise
declined to grant counsel’s request to be appointed, specify the
reasons given by the court, and provide a copy of the opinion or
decision;
      6. Identify (by court, filing date, judge’s name, case name,
case number, etc. or other appropriate description) all cases (not
limited to class actions or putative class actions), proceedings, or
circumstances in which the conduct or ethics (professional or
otherwise) (including billing practices) of any law firm or any
individual attorney seeking here to be named as class counsel
have been the subject of written inquiry by any court,
administrative agency, or bar association, and provide the
complete facts and disposition of the matter (“written inquiry”
includes an inquiry stated on the record even if not documented in
writing);
      7. Identify (by court, filing date, judge’s name, case name,
case number, etc.) all cases (not limited to class actions or putative
class actions) in which any law firm or any individual attorney
seeking to be named here as class counsel has been admonished or
sanctioned by any court or agency and provide the complete facts
and disposition of the matter;
      8. Identify (by court, filing date, judge’s name, case name,
case number, and charge) any criminal conviction (other than
infractions) of any counsel seeking to be named as class counsel;
      9. Identify (by court, filing date, judge’s name, case name,
case number, etc.) all cases (not limited to class actions or putative
class actions) in which any counsel or any law firm representing
Plaintiff has previously represented, or is currently representing,
Plaintiff or a close relative of Plaintiff;
      10. Provide any agreement relating to this action with any
person or entity other than Plaintiff;
      11. Provide counsel’s proposal for terms for attorney’s fees,
including hourly rates, and nontaxable costs;


                                  3
      12. Describe any liens against the assets, etc. of any law
firm or any individual attorney seeking to be named here as class
counsel;
      13. Describe how counsel intends to staff this case and the
means by which counsel will fund the necessary costs, including
expert’s fees. (The latter information may be filed in camera and
under seal.);
      14. Provide any additional information that you believe
would assist in determining whether the firm or individual
attorney seeking to b names class counsel should be deemed
adequate to serve as class counsel.

See Rule 23(g)(1)(C).

      The Court requires that each attorney and firm seeking here
to be named as class counsel answer separately (but not
necessarily in a separate document). In addition, counsel must
provide all information responsive to items 5, 6, and 7 regarding
any applicable case or circumstance involving a former law firm
but based in whole or in part on the conduct of the individual
attorney seeking here to be named as class counsel, even if the
case was not identified in response to an earlier question.


  IT IS SO ORDERED.


Date: April 6, 2020                 ___________________________
                                    Dale S. Fischer
                                    United States District Judge




                                4
